Exhibit 10(o)(xiv)

AGREEMENT

     This Executive Separation Agreement (the “Agreement”) is dated as of the
5th day of August, 2009, and is entered into by and between Albany International
Corp., a Delaware corporation with offices and a principal place of business at
1373 Broadway, Albany, New York, (“Albany”) and Michael C. Nahl, a resident of
Albany County, New York (“Executive”).

WITNESSETH

     WHEREAS, Executive is employed by Albany as Executive Vice President and
Chief Financial Officer and may serve as a director or officer of various Albany
subsidiaries and affiliates, or as a fiduciary to various employee benefit
plans; and

     WHEREAS, Executive has notified Albany of his desire to voluntarily retire;
and

     WHEREAS, Albany seeks to retain Executive for the purposes of assisting in
the orientation of his successor, to assist in the transition of his duties to
the successor and to temporarily continue to offer advice and counsel in
connection with important strategic initiatives and has requested that Executive
delay his retirement in consideration for the benefits set forth herein;

     WHEREAS, Albany and Executive seek to enter into this Agreement (the
“Agreement”) with the intent to establish a mutually acceptable retirement date
and to settle all claims and issues that have been raised, or could have been
raised in relation to Executive’s employment with Albany or in relation to any
positions he held with any of Albany’s subsidiaries, affiliates, employee
benefits plans or trusts, or in any way related to the termination of such
employment and/or service;

     NOW THEREFORE, in consideration of the promises and mutual agreements
herein, it is hereby agreed as follows:

     1. Executive acknowledges that he was given this Agreement on June 16, 2009
and was afforded 21 days to consider same.

     2. Executive was, and hereby is, advised to consult a lawyer before signing
this Agreement and did in fact have the opportunity to obtain advice from
counsel.

     3. Executive may accept this Agreement only by signing, dating and
delivering the Agreement to Albany (in the manner set forth in Paragraph 25) on
or before Albany’s normal close of business on August 5, 2009. Time is of the
essence with regard to this Paragraph 3.

     4. Executive may revoke this Agreement at any time within seven (7) days
after signing and delivering it to Albany by notifying Albany in writing (in the
manner set forth in Paragraph 25) of Executive’s decision to revoke. Time is of
the essence with regard to this Paragraph 4.

Page 1 of 12

--------------------------------------------------------------------------------



     5. The effective date of this Agreement (“Effective Date”) shall be the 8th
day after Executive signs and delivers the Agreement in accordance with
Paragraph 3 above, unless Executive revokes the Agreement in accordance with
Paragraph 4 above. If Executive revokes this Agreement in accordance with
Paragraph 4 above, this Agreement will not become operative and will not be
binding on Executive or Albany.

     6. Executive elects to voluntarily retire, and his employment with Albany
shall terminate, effective as of the close of business on August 31, 2009, (the
“Retirement Date”) unless terminated earlier in accordance with Paragraph 7 or 8
hereof. The Retirement Date may be accelerated or extended by mutual agreement
of the parties, evidenced in writing. Effective as of the close of business on
August 7, 2009, Executive shall no longer serve as Albany’s Chief Financial
Officer, but shall retain the title of Executive Vice President until the
Retirement Date. Effective as of the Retirement Date, or the date of any earlier
termination pursuant to Paragraph 7 or 8, Executive resigns all offices,
directorships and any other positions held with Albany or any of Albany’s
subsidiaries or affiliates, or any of their employee benefit plans or trusts.
Albany agrees to provide Executive with a positive written reference.

     7. Nothing herein is intended to alter the at-will nature of Executive’s
employment relationship with Albany. Albany reserves the right to terminate
Executive prior to the Retirement Date with or without cause. Cause shall be
deemed to exist if Albany determines that Executive has:

> > (i) undertaken a position in competition with Albany;
> > 
> > (ii) caused substantial harm to Albany with intent to do so or as a result
> > of gross negligence in the performance of his duties;
> > 
> > (iii) wrongfully and substantially enriched himself at the expense of
> > Albany; or
> > 
> > (iv) been convicted of felony;

     8. Executive reserves the right to terminate his employment with Albany at
any time prior to the Retirement Date.

     9. From the date hereof until the date Executive’s employment with Albany
terminates (either as of the Retirement Date or earlier), Executive shall
continue to perform the duties of his current position and assist in the
transition of his duties as directed by the Chief Executive Officer or the Board
of Directors. Executive further covenants and agrees, for a reasonable time
thereafter not to exceed twenty-four months, to provide the additional services
set forth in Schedule 9. If such services are still needed after such
twenty-four month period, the parties agree to negotiate a consulting agreement
with terms mutually acceptable to both parties. During the remainder of
Executive’s employment with Albany, Albany shall continue to pay Executive at
his current rate of compensation less (i) applicable withholdings and deductions
required bylaw or otherwise agreed to by the parties, (ii) deductions of
premiums due for any health care, life insurance or other insurance

Page 2 of 12

--------------------------------------------------------------------------------



coverage provided by or through Albany, (iii) 401(k) savings plan or other
Albany benefit plan contributions and (iv) any other applicable withholdings.
During the remainder of Executive’s employment with Albany, Executive will be
eligible to receive the standard package of employee benefits available to
similarly situated Albany employees. Albany reserves the right to modify,
supplement, amend or eliminate the standard benefits provided to its employees,
including, without limitation, the eligibility requirements and/or premiums,
deductibles, co-payments or other charges relating thereto.

     10. Executive agrees that on or after the last date of his employment with
Albany he shall execute an additional release in the form annexed hereto (the
“Supplemental Release”) covering the period from the date of Executive’s
execution of this Agreement through his last date of employment. Executive
covenants and agrees that the obligations to be performed by Albany under this
Agreement after the last date of Executive’s employment shall be contingent upon
the execution of the Supplemental Release. Failure to execute the Supplemental
Release, however, will not affect the validity of the release contained in
Paragraph 17 of this Agreement.

     11. In the case that Executive’s employment is terminated at the Retirement
Date and not prior thereto as contemplated by Paragraph 7 or 8, Albany agrees to
provide Executive with the following benefits to which he would not otherwise be
entitled. Executive acknowledges and agrees that these benefits constitute
adequate legal consideration for the promises and representations made by him in
this Agreement, and are in lieu of any benefits payable under any severance plan
now in existence or adopted prior to the Retirement Date:

      (a)      Albany will pay Executive the gross sum of $37,491.66 per month
for a period of twelve (12) months from the Retirement Date, for a total of
$449,900.00 in the first twelve (12) months following the Retirement Date, then
the gross sum of $46,191.66 per month for an additional twelve (12) month period
(combined, the “Payment Period”) for a total of $1,004,200.00 in the first 24
months following the Retirement Date. The aforesaid monthly payments (the
“Post-Retirement Payments”) shall be paid net of all applicable withholdings and
deductions required by law or otherwise agreed to by the parties. The
Post-Retirement Payments will made by check, or direct deposit, on the 15th day
of the month and will begin after the Retirement Date and after this Agreement
becomes irrevocable and continue on or about the 15th day of every month
thereafter until paid in full (and may contain pro rata payment for any partial
month). In the event Executive dies before the last Post-Retirement Payment is
made hereunder, the balance of such payments shall be paid to his spouse or, if
he shall have no such spouse at that time, to his estate.     (b)      Executive
may elect, pursuant to the protections afforded by the Consolidated Omnibus
Budget Reconciliation Act, to continue group health care coverage as is from
time to time provided by or through Albany to all similarly situated eligible
employees for up to eighteen (18) months by paying the then-applicable required
contribution for such coverage. Notwithstanding the foregoing, the parties
acknowledge that it may be more advantageous for Executive to elect retiree
health

Page 3 of 12

--------------------------------------------------------------------------------



        care benefits under the Albany International Corp. Health Care Plan as
of the Retirement Date. In that event, Executive shall be responsible for the
payment of the retiree contribution in accordance with the terms of that Plan.  
  (c)      Albany reserves the right to modify, supplement, amend or eliminate
the coverages described in subparagraph (b) above, including, without
limitation, the eligibility requirements and/or premiums, deductibles,
co-payments or other charges relating thereto.     (d)      Albany shall pay
Executive for any accrued, unused vacation pursuant to existing corporate policy
at Executive’s last rate of salary, less applicable withholdings and deductions
required by law or otherwise agreed to by the parties. Said payment shall be
made at the first normal pay date following the Retirement Date and
irrevocability of this Agreement. Albany and Executive agree that has accrued 25
unused vacation days.     (e)      Any stock options, restricted stock units or
long-term incentive awards that have been previously awarded to Executive shall
be treated in accordance with the terms of plans under which such awards were
granted and/or the applicable award agreement.     (f)      Effective as of the
Retirement Date, or such earlier date as Executive’s employment may be
terminated in accordance with Paragraph 7 or 8, hereof, Executive will no longer
be an employee of Albany, and will cease to accrue benefits under any pension,
deferred compensation, 401(k), profit-sharing or other Albany employee welfare
benefit plan.     (g)      Executive shall be permitted to retain possession of
his current Albany laptop, as well as his current mobile phone and Blackberry;
provided that such devices will be cleansed of any Albany content by Albany GIS
personnel, and any telecommunications or other services related to such device
(or any other phone, mobile, data or computing devices) are to be provided by
the Executive at his expense.     (i)      Executive acknowledges and agrees
that, except for this Agreement, Executive would have no right to receive all of
the benefits described above.

     12. In the event Executive’s employment with Albany is terminated prior to
the Retirement Date for cause, Executive shall not be entitled to, and Albany
shall not be obligated to provide, any of the benefits described in Paragraph
11, and in such case the treatment of any stock options, restricted stock units
or long term incentive awards will be in strict conformity with the terms of the
plans under which such option or restricted stock units were granted. In the
event Albany terminates Executive’s employment prior to the Retirement Date
without cause, Executive shall be entitled to receive the benefits described in
Paragraph 11, including treatment of his stock options, restricted stock units
and long term incentive awards as if the separation was a voluntary retirement
after reaching the age of 62, provided however that the Payment Period shall
begin as of the date of such termination and cease twenty-four (24) months
thereafter.

     13. In accordance with the terms of the Company’s annual cash incentive
program, Executive shall not be eligible for any bonus relating to his
employment during 2009.

Page 4 of 12

--------------------------------------------------------------------------------



     14. In the event Executive elects to begin receiving benefits under the
Albany International Corp. Supplemental Executive Retirement Plan (“SERP
Benefits”) at any time within the first six months after Executive’s Retirement
Date, Albany shall, in accordance with Section 409A of the Code, delay payment,
for up to six months, of the SERP Benefits that accrued after January 1, 2005.
Albany shall pay Executive any SERP Benefit withheld pursuant Section 409A of
the Code in a lump sum, along with the next regularly scheduled SERP benefit
payment next following the expiration of the six month period described above.

     15. It is the intent of the parties that this Agreement provides payments
and benefits that satisfy the distribution requirements of Section 409A of Code.
In the event any payments or benefits are deemed by the IRS to be non-compliant,
this Agreement, at Executive’s option, shall be modified, to the extent
practical, so as to make it compliant by altering the payments or the timing of
their receipt. The methodology to effect or address any necessary modifications
shall be subject to reasonable and mutual agreement between the parties.

     16. As used in this Agreement, the term “Albany” means, individually and
collectively, Albany, each subsidiary, parent company or affiliate of Albany,
and their respective employee welfare benefit plans, employee pension benefit
plans, successors and assigns (including all present and former shareholders,
directors, officers, fiduciaries, agents, representatives and employees of those
companies and other entities).

     17. Subject to Executive’s right to revoke stated in Paragraph 4 above, by
signing this Agreement, Executive immediately gives up and releases Albany from,
and with respect to, any and all rights and claims that Executive may have
against Albany, whether or not Executive presently is aware of such rights or
claims. In addition, and without limiting the foregoing:

      (a)      Executive on behalf of himself, his agents, spouse,
representatives, assignees, attorneys, heirs, executors and administrators,
fully releases Albany and Albany’s past and present successors, assigns,
parents, divisions, subsidiaries, affiliates, officers, directors, shareholders,
employees, agents and representatives from any and all liability, claims,
demands, actions, causes of action, suits, grievances, debts, sums of moneys,
controversies, agreements, promises, damages, back and front pay, costs,
expenses, attorneys fees, and remedies of any type, which Executive now has or
hereafter may have, by reason of any matter, cause, act or omission arising out
of or in connection with Executive’s employment or the termination of his
employment with Albany, including, without limiting the generality of the
foregoing, any claims, demands or actions arising under the Age Discrimination
in Employment Act of 1967, the Older Worker’s Benefit Protection Act, the
Employee Retirement Income Security Act of 1974, Title VII of the Civil Rights
Act of 1964, the Civil Rights act of 1991, the Civil Rights Act of 1866, the
Rehabilitation Act of 1973, the Americans with Disabilities Act of 1990, and any
other federal, state or local statute, ordinance or common law of any state
regarding employment, discrimination in employment, or

Page 5 of 12

--------------------------------------------------------------------------------



         the termination of employment. Notwithstanding the foregoing, Executive
is not waiving any right that cannot, as a matter of law, be voluntarily waived,
including the right to file or participate in the adjudication of a claim of
discrimination filed with any state or federal administrative agency, though
Executive expressly waives any right to recover monetary damages as a result of
any claim filed with any state or federal administrative agency.     (b)      If
Executive breaches any obligation under this Agreement, Executive agrees that
Albany shall not be obligated to continue to make payments under Paragraph 11,
and to reimburse Albany for any and all payments previously made pursuant to
Paragraph 11.     (c)      Notwithstanding the foregoing, nothing herein shall
relieve Albany of any indemnification obligations it might owe to Executive by
virtue of Executive’s position as on officer of Albany under its certificate of
incorporation, corporate Bylaws or other written agreement.

     18. Executive acknowledges that as a consequence of his employment with
Albany, proprietary and confidential information relating to the business of
Albany may be or have been disclosed to or developed or acquired by Executive
which is not generally known to the trade or the general public and which is of
considerable value to Albany. Such information includes, without limitation,
information about trade secrets, inventions, patents, licenses, research
projects, costs, profits, markets, sales, customer lists, proprietary computer
programs, proprietary records, and proprietary software; plans for future
development, and any other information not available to the trade or the general
public, including information obtained from or developed in conjunction with a
third party that is subject to a confidentiality or similar agreement between
Albany and such third party. During the remainder, if any, of, and after, his
employment by Albany, Executive shall not use such information, as denoted
above, for his own benefit, or for the benefit of any other employer or for any
other purpose whatsoever other than the performance of his remaining work for
Albany, if any, and Executive shall maintain all such information in confidence
and shall not disclose any thereof to any person other than employees of Albany
authorized to receive such information. This obligation is in addition to any
similar obligations Executive may have pursuant to any other agreement, statute
or common-law. Nothing herein, however, shall preclude Executive from describing
his duties with Albany in future job interviews.

     19. Executive acknowledges and recognizes the highly competitive nature of
Albany’s business and accordingly agrees as follows:

    (a)      For a period of two years following Executive’s Retirement Date,
whether on the Executive’s own behalf or on behalf of or in conjunction with any
person, firm, partnership, joint venture, association, corporation or other
business, organization, entity or enterprise whatsoever (“Person”), directly or
indirectly:


    (i) engage in any business which is in competition with Albany or any of its
subsidiaries or affiliates in the same geographical areas as Albany or any of
its subsidiaries or affiliates are engaged in their business (a “Competitive
Business”);

Page 6 of 12

--------------------------------------------------------------------------------



            (ii)      enter into the employ of, or render any services to, any
Person in respect of any Competitive Business;           (iii)      acquire a
financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant;
provided, however, that in no event shall ownership of less than 2% of the
outstanding capital stock of any corporation, in and of itself, be deemed a
violation of this Agreement is such capital stock is listed on a national
securities exchange or regularly traded in an over-the- counter market; or      
    (iv)      interfere with, or attempt to interfere with, any business
relationships (whether formed before or after the Retirement Date) between
Albany or any of its subsidiaries or affiliates and their customers, clients,
suppliers or investors.         (b)  During the period of time ending two years
after the Retirement Date Executive will not, whether on Executive’s own behalf
or on behalf of or in conjunction with any Person, directly or indirectly:      
    (i)      solicit or encourage any employee of Albany or any of its
subsidiaries or affiliates to leave the employment of Albany or any of its
subsidiaries or affiliates; or           (ii)      hire any such employee who
was employed by Albany or any of its subsidiaries or affiliates as of the
Retirement Dates or, if later, within the six-month period prior to such date of
hire.         (c)  It is expressly understood and agreed that although Executive
and Albany consider the restrictions in this Paragraph 19 to be reasonable, if a
final determination is made by a court of competent jurisdiction or an
arbitrator that the time or territory or any other restriction contained in this
Agreement is an unenforceable restriction against Executive, the provisions of
this Agreement shall not be rendered void but shall be deemed amended to apply
as to such maximum time and territory and to such maximum extent as such court
or arbitrator may determine or indicate to be enforceable.

     20. Executive specifically agrees and promises that he will not directly or
indirectly disparage Albany, (as defined in Paragraph 16) or any of Albany’s
officers, directors, employees, attorneys or representatives, or any of Albany’s
products or services in any manner, at any time, to any person or entity. Albany
specifically agrees and promises that it will not directly or indirectly
disparage Executive in any manner, at any time, to any person or entity.
“Disparage” is defined as any utterance whatsoever either verbal, in writing, by
gesture or any behavior of any kind, which criticizes or defames the goodwill or
reputation of, or which is intended to embarrass or adversely affect, the other
party. Notwithstanding the foregoing, nothing in this Section 20 (a) shall
prohibit any of the Company’s executive officers nor any member of the Company's
Board of Directors from making non-public statements to one another in the
course of carrying out their duties as such, and (b) shall prohibit any person
from making truthful statements when required by order of a court or other body
having jurisdiction, or as otherwise may be required by law or legal process.

Page 7 of 12

--------------------------------------------------------------------------------



     21. This Agreement does not constitute an admission by Albany of any
liability to Executive, and Executive understands and agrees that Albany denies
any such liability to Executive.

     22. This Agreement constitutes the entire agreement between Albany and
Executive relating to the subject matter thereof, and may not be amended or
modified in any way whatsoever except in writing signed by the parties hereto.
This Agreement shall not be in derogation of Executive’s rights under any Albany
stock, pension, retirement, QSERP, or other similar plan or agreement.

     23. Albany and Executive intend for every provision of this Agreement to be
fully enforceable. But, if a court with jurisdiction over this Agreement
determines that all or part of any provision of this Agreement is unenforceable
for any reason, Albany and Executive intend for each remaining provision and
part to be fully enforceable as though the unenforceable provision or part had
not been included in this Agreement.

     24. Executive acknowledges that he has read this entire Agreement, that he
fully understands its meaning and effect, and that he has voluntarily signed
this Agreement.

     25. Notices or other deliveries required or permitted to be given or made
under this Agreement by Executive to Albany shall, except to the extent
otherwise required by law, be deemed given or made if delivered by hand or by
express mail or overnight courier service to Albany International Corp., 1373
Broadway, Albany, New York 12204, Attention: Charles J. Silva, Jr. Notice by
Albany to Executive shall be given by hand of express mail or overnight courier
service at Executive’s last known address or any other address subsequently
provided by Executive.

     26. The terms of this Agreement are binding upon and shall be for the
benefit of Executive and Albany, as well as their respective heirs, executors,
administrators, successors and assigns.

     27. Executive and Albany each agree that if an action is commenced by any
party alleging breach of this Agreement, the non-prevailing party shall be
liable to the prevailing party for any and all available legal and equitable
relief, as well as reasonable attorneys’ fees and costs associated with pursuing
or defending such legal action.

     28. Executive understands that the release contained in Paragraph 17 hereof
is a general release, and represents that he has been advised to seek counsel on
the legal and practical effect of a general release, and recognizes that he is
executing and delivering this release, intending thereby to be legally bound by
the terms and provisions thereof, of his own free will, without promises or
threats or the exertion of duress. He also acknowledges that he has had adequate
time to review it, have it explained to him, and understands its provisions.

Page 8 of 12

--------------------------------------------------------------------------------



[SIGNATURE PAGES FOLLOW]

Page 9 of 12

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, Executive and a duly authorized representative of
Albany have signed this Agreement as of the dates set forth below.

  Albany International Corp.   Dated: August 5, 2009 By: /s/ Joseph G. Morone  
 

--------------------------------------------------------------------------------

    Name: Joseph G. Morone     President and CEO

THE UNDERSIGNED FURTHER STATES THAT HE HAS CAREFULLY READ THE FOREGOING
SETTLEMENT AGREEMENT AND KNOWS THE CONTENTS THEREOF AND SIGNS THE SAME AS HIS
OWN FREE ACT. THIS SETTLEMENT AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

Dated: August 5, 2009 /s/ Michael C. Nahl  

--------------------------------------------------------------------------------

  Michael C. Nahl

FOR COMPANY USE ONLY

     The foregoing Executive Separation Agreement, signed and dated by
Executive, was received by me on behalf of Albany International Corp. this
August 5, 2009.

      /s/ Charles J. Silva, Jr.  

--------------------------------------------------------------------------------

  Charles J. Silva, Jr.


Page 10 of 12

--------------------------------------------------------------------------------



SUPPLEMENTAL RELEASE

This supplemental release given to Albany International Corp. (“Albany”) by
Michael C. Nahl (“Executive”) is executed in consideration for the covenants
made by Albany in an Executive Separation Agreement signed by the Executive on
_________.

The Executive and his heirs, assigns, and agents release, waive, and discharge
Albany, its directors, officers, employees, subsidiaries, affiliates, and agents
from each and every claim, action or right of any sort, known or unknown,
arising on or before the date of this Supplemental Release.

     (1) The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, religion, marital status, sexual
orientation, national origin, handicap or disability, age, veteran status,
special disabled veteran status, citizenship status; any other claim based on a
statutory prohibition; any claim arising out of or related to an express or
implied employment contract, any other contract affecting terms and conditions
of employment, or a covenant of good faith and fair dealing; all tort claims;
and all claims for attorney’s fees or expenses.

     (2) The Executive represents that he understands the foregoing release,
that rights and claims under the Age Discrimination in Employment Act of 1967,
as amended, are among the rights and claims against Albany he is releasing, and
that he understands that he is not releasing any rights or claims arising after
the date of this Supplemental Release.

     (3) This Release shall not affect any rights of Executive pursuant to the
aforesaid Release and Separation Agreement.

EXECUTIVE        ______________________________ DATE: _________________ Michael
C. Nahl     WITNESS: _____________________  


Page 11 of 12

--------------------------------------------------------------------------------



Schedule 9

Post-Retirement Services

Executive shall provide any and all reasonable assistance requested by his
successor or by Albany’s Chief Executive Officer that relates to his current job
duties, including, without limitation: (a) assistance in discussions, meetings
or negotiations with lenders or other financial institutions, (b) assistance or
participation in meetings with or presentations to investors and analysts, and
(c) providing such information as may be in his possession relating to any
financial or other business matters of Albany; in each case, from time to time
as may reasonably be requested. Such assistance shall not exceed 32 hours per
month.

Page 12 of 12

--------------------------------------------------------------------------------